207 Md. 632 (1955)
114 A.2d 891
GEORGEVICH
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 4, October Term, 1955 (Adv.).]
Court of Appeals of Maryland.
Decided June 22, 1955.
*633 Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HAMMOND, J., delivered the opinion of the Court.
This is an application by George Georgevich for leave to appeal from a denial of a writ of habeas corpus by Judge Rex H. Taylor of the Circuit Court for Wicomico County.
The applicant was tried, convicted and sentenced to eighteen months in the penitentiary on November 30, 1954, by the Criminal Court of Baltimore. In his application, he sets forth two grounds for relief. First, that he was arrested after being subjected to an illegal search on board the S.S. Fairland, a vessel belonging to the Waterman Steamship Company, upon which he was employed.
Even if this contention were pertinent in a habeas corpus proceeding, it was well answered in State, Ex Rel Beard v. Warden, 193 Md. 715, where it is said: "The illegal possession of narcotics is made unlawful by * * * Code * * *. It is a misdemeanor and insofar as evidence resulting from an illegal search and seizure is concerned, section 5, Article 35, Code [1951] governs prosecutions for misdemeanors. This section, however, is specifically made inapplicable to prosecutions under the state narcotic laws by section * * *" 368 of Article 27 of the 1951 Code. Furthermore, this Court has, upon numerous occasions, held that the legality of a search and seizure may not be raised in a habeas corpus proceeding. Presley v. Warden, 201 Md. 660; Bowen v. Warden, 200 Md. 661.
The final contention is that he was convicted on insufficient and hearsay evidence; that the police officer was unqualified to testify as to the narcotics content of the substance, he not being a chemist.
This Court has consistently held that the admissibility, manner of obtaining or the sufficiency of the evidence is subject to review upon appeal, but may not be *634 raised on habeas corpus. Sykes v. Warden, 201 Md. 662; Chinquina v. Warden, 198 Md. 658; Tutt v. Warden, 199 Md. 691; Thanos v. Supt., 204 Md. 665; Laslo v. Warden, 204 Md. 663.
Application denied, with costs.